


115 S2643 IS: GAS MONEY Saved Act
U.S. Senate
2018-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
115th CONGRESS2d Session
S. 2643
IN THE SENATE OF THE UNITED STATES

April 10, 2018
Mr. Markey (for himself, Mr. Whitehouse, Mr. Van Hollen, Ms. Smith, Mr. Blumenthal, Mr. Merkley, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works

A BILL
To clarify the effect of certain final rules and determinations of the Environmental Protection Agency relating to greenhouse gas emissions standards for light-duty vehicles.
 
 
1.Short titleThis Act may be cited as the Greener Air Standards Mean Our National security, Environment, and Youth Saved Act or the GAS MONEY Saved Act.  2.FindingsCongress finds that— 
(1)in 2009, the National Highway Traffic Safety Administration of the Department of Transportation and the Environmental Protection Agency reached an historic agreement with State regulators, automakers, the International Union, United Automobile, Aerospace, and Agricultural Implement Workers of America, and leaders in the environmental community to establish a program of Federal standards, known as One National Program, to reduce greenhouse gas emissions and increase corporate average fuel economy for light-duty vehicles, in cooperation and alignment with the California Air Resources Board;  (2)in 2012, as part of One National Program— 
(A)the Environmental Protection Agency established final greenhouse gas emission standards for vehicles of model years 2017 through 2025; and  (B)the National Highway Traffic Safety Administration established final— 
(i)corporate average fuel economy standards for vehicles of model years 2017 through 2021; and  (ii)augural standards for vehicles of model years 2022 through 2025; 
(3)
(A)the standards described in paragraph (2) are based on the specific footprint of vehicles for the purposes of— (i)providing automotive manufacturers flexibility; and 
(ii)ensuring that consumers have a choice of a full range of vehicle sizes to meet their needs; and  (B)under that footprint-based system, small vehicles are required to meet more stringent standards than large vehicles; 
(4)the Environmental Protection Agency, together with the National Highway Traffic Safety Administration and the California Air Resources Board, jointly published a robust research and analysis document, known as the Technical Assessment Report, that clearly demonstrated that the existing standards are technically feasible and cost-effective;  (5)in January 2017, the Environmental Protection Agency issued a final determination to maintain the existing greenhouse gas emissions standards for vehicles of model years 2022 through 2025, as prescribed by the final rule described in paragraph (2)(A), noting that the standards could have been strengthened but were not, in order to ensure certainty for the automobile manufacturers; 
(6)the National Highway Traffic Safety Administration— (A)as of the date of enactment of this Act, is assessing the augural standards described in paragraph (2)(B)(ii); and 
(B)will conduct a rulemaking to prescribe final standards for vehicles of model years 2022 through 2025; and  (7)on April 2, 2018, the Environmental Protection Agency issued a final determination entitled Mid-term Evaluation of Greenhouse Gas Emissions Standards for Model Year 2022-2025 Light-duty Vehicles, which— 
(A)rejected an extensive technical record that— (i)includes more than 2,000 pages; and 
(ii)was created through— (I)a research period of 8 years; 
(II)a review of several hundred published reports;  (III)hundreds of stakeholder meetings; and 
(IV)multiple opportunities for public comment;  (B)failed— 
(i)to take into consideration extensive peer-reviewed publications, including from the technical staff of the Environmental Protection Agency, demonstrating the ability of automobile manufacturers to meet the standards described in paragraph (2) through model year 2025; and  (ii)to provide evidence to refute the findings contained in the final determination of the Environmental Protection Agency entitled Final Determination on the Appropriateness of the Model Year 2022-2025 Light-Duty Vehicle Greenhouse Gas Emissions Standards under the Midterm Evaluation and dated January 12, 2017, that— 
(I)automobile manufacturers are well positioned, and have a wide range of technology pathways available, to meet the standards described in paragraph (2) at lower costs than previously estimated; and  (II)although the technical record indicated that those standards could be made more stringent, maintaining the standards would provide regulatory certainty for the automobile industry; and 
(C)was not based on a complete technical review of the evidence, but was an attack on the largest climate policy in effect on the date of the final determination.  3.Greenhouse gas emissions standards for light-duty vehicles (a)In generalNotwithstanding the notice of the Environmental Protection Agency entitled Mid-term Evaluation of Greenhouse Gas Emissions Standards for Model Year 2022-2025 Light-duty Vehicles and dated April 2, 2018, the following shall have the force and effect of law: 
(1)The final rule of the Environmental Protection Agency entitled 2017 and Later Model Year Light-Duty Vehicle Greenhouse Gas Emissions and Corporate Average Fuel Economy Standards (77 Fed. Reg. 62624 (October 15, 2012)) (as in effect on April 1, 2018).  (2)The final determination of the Environmental Protection Agency entitled Final Determination on the Appropriateness of the Model Year 2022-2025 Light-Duty Vehicle Greenhouse Gas Emissions Standards under the Midterm Evaluation and dated January 12, 2017 (as in effect on April 1, 2018). 
(b)Limitation on certain actionsThe Administrator of the Environmental Protection Agency may not issue any rules or take any action that would effectively reduce the stringency of greenhouse gas emissions standards required to be attained by each fleet of light-duty vehicles manufactured for sale in the United States for model years 2022 through 2025 under the regulation described in subsection (a)(1), as affirmed by the final determination described in subsection (a)(2).  